Citation Nr: 0720089	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-12 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected gastroesophageal reflux disease (GERD), 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected status post stress fracture of 
the left tibia.

3.  Entitlement to an increased (compensable) disability 
rating for cutaneous discoid lupus erythematosus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

Procedural history

The veteran served on active duty from October 1982 to 
January 2004.  Service in Southwest Asia is evidenced of 
record.

The June 2004 rating decision granted service connection for 
GERD, evaluated as 10 percent; granted service connection for 
left leg status post stress fracture, evaluated as zero 
percent (noncompensably) disabling; and granted service 
connection for cutaneous/discoid lupus erythematosus, 
evaluated as zero percent (noncompensable) disabling.  The 
veteran disagreed as to the assigned ratings and timely 
appealed the issues noted above.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

The June 2004 rating decision also granted service connection 
for a left leg scar, evaluated as zero percent 
(noncompensable) disabling, and denied service connection for 
a head scar.   The veteran did not disagree with the rating 
decision as to those two issues.

REMAND

For reasons stated immediately below, the Board finds that 
this case must be remanded for additional procedural 
development.

The Board is aware that the veteran received notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) in connection 
with his increased rating claims via a letter from the RO 
dated October 15, 2004.  However, in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals 
for Veterans Claims (the Court) observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The veteran has not received appropriate notice under 
Dingess.  This must be accomplished.

Accordingly, the case is REMANDED for the following action:

1. VBA must issue a corrective VCAA letter 
in order to ensure that all notification 
and development action required by the 
VCAA is completed, specifically to include 
sending a letter to the veteran which 
complies with the requirements of 38 
C.F.R. § 3.159(b) and the notice 
requirements announced in Dingess.

2.  Following the completion of the 
foregoing, if warranted by any changes in 
the record on appeal, VBA should 
readjudicate the veteran's claim.  If the 
claim is denied, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



